Case 2:18-cv-00164-JRG Document 93 Filed 03/07/19 Page 1 of 1 PageID #: 1187



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ASHLEY HARVEY, INDIVIDUALLY AND                    §
AS NEXT FRIEND OF L. H., A MINOR,                  §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:18-CV-00164-JRG
                                                   §
CARTHAGE ISD, OTIS AMY, SCOTT                      §
SURRATT, DR. JOSEPH GLENN                          §
HAMBRICK,                                          §
                                                   §
                 Defendants.                       §
                                                   §

                                       FINAL JUDGMENT

        Pursuant to Rule 58 of the Federal Rules of Civil Procedure, in accordance with the Court’s

prior rulings and the entirety of the record, the Court hereby ORDERS and ENTERS

JUDGMENT as follows:
 .
   1. Plaintiff takes nothing on its claims against Defendants.

     2. Defendants take nothing on their claims against Plaintiff.

     3. Defendants are held to be the prevailing party and are awarded their costs from Plaintiff.

     4. Neither party shall recover attorneys’ fees from the other.

     5. All pending motions are DENIED AS MOOT. The Clerk of Court is directed to CLOSE

        the above-captioned case.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 6th day of March, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
